[MITEL LETTERHEAD] September 26, 2007 VIA EDGAR Division of Corporation Finance Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Attention: Michele M. Anderson, Esq. Legal Branch Chief Re:Mitel Networks Corporation Application for Withdrawal of Registration Statement on Form F-1 (File No. 333-133947) Dear Ms. Anderson: Mitel Networks Corporation, a corporation organized under the laws of Canada (the "Company"), hereby requests that its Registration Statement on Form F-1 (File No. 333-133947), originally filed with the Securities and Exchange Commission (the "Commission") on May 10, 2006 (together with all amendments and exhibits thereto, the "Registration Statement"), be withdrawn, with such withdrawal to be effective as of the date hereof or as soon as practicable hereafter, on the grounds that such withdrawal is consistent with the public interest and the protection of investors as contemplated by paragraph (a) of Rule 477 under the Securities Act of 1933, as amended. The Registration Statement was originally filed with the Commission pursuant to a proposed initial public offering of the Company's common shares, no par value (the "Initial Public Offering").In light of the Company's recently completed acquisition of Inter-Tel (Delaware) Incorporated, the Company has determined to not proceed with the Initial Public Offering at this time.The Company therefore requests that the Registration Statement be withdrawn.No securities have been or will be issued or sold pursuant to the Registration Statement. If you have any questions regarding the foregoing application for withdrawal, please telephone Ryan Dzierniejko of Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the Company, at (416) 777-4700. Very truly yours, MITEL NETWORKS CORPORATION By: /s/ Greg Hiscock Name: Greg Hiscock Title: Senior Corporate Counsel cc:Derek Swanson (Securities and Exchange Commission) Riccardo Leofanti Ryan Dzierniejko (Skadden, Arps, Slate, Meagher &
